Title: Thomas Jefferson to William D. Meriwether, 27 December 1809
From: Jefferson, Thomas
To: Meriwether, William D.


          
            Dear Sir
             
                     Monticello 
                     Dec. 27. 09.
          
          
		  
		  
		  
		  
		  
		  By the Enquirer of the 19th just now recieved here I see that the petition of Ashlin to build a dam across the river adjacent to Ross’s lands, & consequently not far above it’s mouth has been reported reasonable. where a mill dam assists navigation it is well to allow it because it becomes a public good.
			 
		  Mcgruder’s I believe stands on this ground.  
		  Wood’s I am assured does not, and is a great obstruction to the speed necessary with us to take advantage of accidental tides. our watermen here concur that the little difficulty on which Ashlin’s 
                     petition 
                     pretensions is are founded, are 
                  is really trifling & not to be balanced against the inconveniences of a lock. to this then add the removal of our resort for fresh fish from Magruder’s to Ashlin’s, & the deprivation of all the intermediate inhabitants who now catch them at their door. 
                  
                  
                  
                  
                  
                  
                     and the rights & conveniencies of the whole body of inhabitants above Ashlin have certainly a claim for mature consideration & time for bringing forward evidence on their case. this is what we wish.
			 let his petition lie over to another session with
				such measures
			 for intermediate enquiry as the house shall direct. precipitation cuts off the rights of a county; delay 
                  time only delays a favor asked by an individual. this unless vigilance & steady opposition be observed by the upper inhabitants of the river, it is evident we shall lose the benefits of it’s navigation & fish, or have them rendered
			 useless by the erection of one stoppage after another from it’s mouth upwards. an interested petitioner can will always procure names by his activity: while the mass of those to be injured are silent because no particular person will undertake to procure a hearing for them.
			 will you be so good as to
			 communicate this letter to your collegue mr Coles, for whom it is equally intended, & both give your aid to have that done which is right.
                  
               
          
            Affectionately your’s
            
                  Th: Jefferson
          
        